MEMORANDUM**
District Director Charles DeMore appeals the grant of Ng’s habeas petition ordering the INS to hold a bond hearing for his release pending the result of his removal proceedings. The facts and prior proceedings are known to the parties; they are not recited herein, except as necessary.
I
The INS argues that Ng may be detained pursuant to § 236(c) of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1226(c), which provides for mandatory detention for certain aliens pending the finality of their removal proceedings. After briefing was completed in this appeal, we decided Kim v. Ziglar, 276 F.3d 523 (9th Cir.2002). Kim held that INA § 236(c) is unconstitutional as applied and that the INS must release lawful permanent residents on bond unless they would pose a flight risk or a danger to the community. Id. at 534, 539. As Ng is a lawful permanent resident, Kim dictates that he is entitled to a bond hearing for his release pending the result of his removal proceedings.
II
Because the mandate has issued in Kim, the INS’s motion to hold the appeal in abeyance is DENIED as moot. Ng’s request to take judicial notice of certain documents is similarly DENIED as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.